Citation Nr: 1040668	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-21 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating greater than 30 percent for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to June 1969, 
and from July 1992 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran last underwent VA Compensation and Pension (C&P) 
examination, to evaluate the severity of his PTSD, in March 2008.  
The VA examiner assessed the Veteran's overall impairment of 
psychological, social, and occupational functioning to be 
moderate in degree, as expressed in a Global Assessment of 
Functioning (GAF) score of 60.  See 38 C.F.R. § 4.130 
(nomenclature employed in the portion of VA's Rating Schedule 
that addresses service-connected psychiatric disabilities is 
based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "DSM-IV").

A June 2008 letter from the Veteran's treating VA clinician 
describes the Veteran as manifesting increased PTSD 
symptomatology since the March 2008 VA C&P examination, as 
exhibited by nervous body language, jitteriness, social 
isolation, paranoia about self-protection and difficulty 
communicating with customers.

In light of the VA clinician's report, the Board finds that 
additional VA examination is necessary to investigate the 
Veteran's potential increased severity of service-connected PTSD 
since his last VA examination.  VAOPGCPREC 11-95 (Apr. 7, 1995) 
(VA examination is not adequate for rating purposes when the 
claimant alleges that the disability in question has undergone an 
increase in severity since the time of the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain: (a) the Veteran's VA clinical 
records of treatment for service-connected 
PTSD since October 2007; and (b) all 
treatment records from the VetCenter.

2.  After all additional records have been 
obtained, schedule the Veteran for a VA 
psychiatric evaluation to determine the 
current level of severity of the service-
connected PTSD.  The claims file must be made 
available to the physician designated to 
examine the Veteran.  All indicated studies 
and tests (to include psychological testing, 
if deemed appropriate) should be 
accomplished.

The examiner is requested to express, in 
terms of a Global Assessment of Functioning 
(GAF) score, the Veteran's psychological, 
social, and occupational functioning due to 
service-connected PTSD, only, since the VA 
C&P examination in March 2008.

A rationale for any opinion expressed should 
be provided in the report, to include the use 
of medical principles and evidence in the 
claims file.

3.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide the 
Veteran and his representative a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

